         Case 2:17-cr-00335-DSC Document 167 Filed 05/15/20 Page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        )
                                                )
                v.                              )       2:17cr00335
                                                )       Electronic Filing
DEVAN ABRAMS                                    )
TAMARA FELDMAN                                  )
AZAD KHIZGILOV                                  )
ROMAN SHAULOV                                   )


                                    MEMORANDUM ORDER

        AND NOW, this 15th day of May, 2020, upon due consideration of defendant Tamara

Feldman's motion to dismiss the indictment for lack of jurisdiction and the submissions of the

parties in conjunction therewith, IT IS ORDERED that [125] the motion be, and the same hereby

is, denied.

        "A defendant in a criminal trial has a constitutional right to be tried in the district in

which the crime was committed." United States v. Perez, 280 F.3d 318, 327 (3d Cir. 2002). The

government bears the burden of proving that venue is proper. Id. (citing United States v. Black

Cloud, 590 F.2d 270, 272 (8th Cir. 1979)). Venue may be established by a preponderance of the

evidence. United States v. Auernheimer, 748 F.3d 525, 533 (3d Cir 2014) (citing United States

v. Root, 585 F.3d 145, 155 (3d Cir. 2009)).

        The constitutional guarantee is reflected in Federal Rule of Criminal Procedure 18, which

provides:

   Unless a statute or these rules permit otherwise, the government must prosecute an offense
   in a district where the offense was committed. The court must set the place of trial within
   the district with due regard for the convenience of the defendant, any victim, and the
   witnesses, and the prompt administration of justice.

Fed. R. of Crim. P. 18. Congress has exercised its authority to implement the safeguards of

venue with regard to a charge of conspiracy. Perez, 280 F.3d at 329.
           Case 2:17-cr-00335-DSC Document 167 Filed 05/15/20 Page 2 of 3


          Where an indictment charges a criminal conspiracy, the government may inquire into

and prosecute the offense "in any district in which such offense was begun, continued, or

completed." 18 U.S.C. § 3237(a).       And where the conspiracy involved the use of the mail,

the transportation in interstate or foreign commerce, or the importation of an object into the

United States as a continuing offense, "the government may inquire into and prosecute the

offense in any district from, through, or into which such commerce, mail matter, or imported

object or person moves." Id.

          The government's burden of establishing venue can be satisfied by charging and

proving that one or more of the "essential conduct elements" occurred in the district where the

prosecution has been commenced. Auernheimer, 748 F.3d at 533 ("Only 'essential conduct

elements' can provide the basis for venue; 'circumstance elements' cannot.") (citing United

States v. Rodriguez-Moreno, 526 U.S. 275, 279-80 (1999) and quoting United States v.

Bowens, 224 F.3d 302, 310 (4th Cir. 2000)). In addition, where a conspiracy has been

charged "venue can be established wherever a co-conspirator has committed an act in

furtherance of the conspiracy." Perez, 280 F.3d at 329; accord Auernheimer, 748 F.3d at 533

(same).

          Defendant's challenge to the facial validity of venue as charged in the indictment is

unavailing. First, the indictment charges that members of the conspiracy used the mail to

deliver purchased products to consumers in this District, which products consisted of

precluded activities. These transactions were made to appear as if a permitted product had

been purchased. Members also established telephone banks to explain the nature of the

transaction and to stop any inquiries about the purchased items. This was done in order to

stop such customers from seeking a refund or reporting the transactions and related activities

to the credit card companies processing payment. Telephone calls were conducted with


                                                   2
         Case 2:17-cr-00335-DSC Document 167 Filed 05/15/20 Page 3 of 3


consumers within this District and the initial calls from these consumers purposefully were

intercepted in order to carry out the objectives of the conspiracy and to avoid detection. The

use of the mail and wire communications in this manner and for these purposes sufficiently

charge acts within this District that were committed and caused to be committed in

furtherance of the conspiracy.

       Second, defendant's attempt to reduce the inquiry of venue to a single paragraph of the

indictment is wide of the mark. Defendant has failed to identify any authority which

mandates such a myopic review. And the authorities reference above have looked to the

indictment and the government's proof at trial in analyzing a challenge for venue. Perez, 280

F.3d at 334-35; Auernheimer, 748 F.3d at 533-35. It follows that the court's review of venue

cannot be limited to paragraph 6 of the indictment.

       At this juncture the charge in the indictment sufficiently satisfies the government's

burden to establish a facial showing of proper venue in this District. Given this showing,

defendant's motion to dismiss for lack of venue properly has been denied.


                                             s/David Stewart Cercone
                                             David Stewart Cercone
                                             Senior United States District Judge


cc:    Brendan T. Conway, AUSA
       Chad Seigel, Esquire
       Jason Lampert, Esquire
       Joseph Tacopina, Esquire
       Aaron M. Rubin, Esquire
       Karine Bogoraz, Esquire
       Stephen Turano, Esquire

       (Via CM/ECF Electronic Mail)




                                                 3
